67 F.3d 295
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paula MASSING, Plaintiff-Appellant,v.DEPARTMENT OF PROFESSIONAL REGULATION, STATE OF FLORIDA;Board of Chiropractors;  Edward Saunders;  KennethEarl;  John Kellenberger;  O.R. Simpson,Defendants-Appellees.
No. 95-1927.
United States Court of Appeals, Fourth Circuit.
Oct. 3, 1995.

Paula Massing, Appellant Pro Se.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm substantially on the reasoning of the district court.  Massing v. Department of Professional Regulation, No. CA-95-3-MC (E.D.N.C. Mar. 21, 1995).  We deny Appellant's motions for appointment of counsel, to seal the record, and for production of evidence.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED